GARWOOD, Circuit Judge,
dissenting in part.
I join all Judge Gee’s cogent opinion save for what is, under the facts of this case, a relatively minor disagreement as to the employee-claimants’ entitlement to damages. During the period in which Continental could have continued to operate under its labor contracts, as indicated in part B1 of the majority opinion, I would allow the striking employees to recover amounts not *1267exceeding the difference between the rates and benefits actually paid by Continental during that time and those that would have been paid had the provisions of the labor contracts been followed.
I agree that this is not a statutory violation or unfair labor practice act case. I also agree that the strikers were not constructively discharged. Nevertheless, under basic principles of contract law, when Continental clearly repudiated its labor contracts by unilaterally reducing the agreed rates of pay, the employees were no longer required to tender performance.1 As appropriate work at Continental indisputably continued to be available to the striking employees, the doctrine of avoidable consequences prevents their recovery of what they could have thus earned had they not been on strike. But there is no justification for denying them recovery for the difference between the revised work rule pay rates (and benefits) and those of the labor contracts; to do so simply awards Continental a windfall.
A hypothetical example will illustrate my point. On January 1, A hires B to perform all of A’s audit work, for as long during the year as A has need for such, with B’s compensation to be at the rate of $5,000 a month. Sometime in June, A informs B that, because A believes good auditors are available at $3,500 a month, B’s wages for the final half of the year will be only $3,500 a month. Accordingly, B then accepts, effective July 1, an offer for similar work from C which pays $4,000 a month for the July 1 to December 31 period, and A promptly hires a replacement for B who works throughout the same time for $3,500 a month. I would allow B to recover $6,000 from A. The majority would allow B no recovery. But if B had rejected C’s offer and had continued (without waiving his contract rights) to work for A at the reduced $3,500 a month level, the majority would presumably allow B to recover $9,000 from A, as it allows pre-strike recovery here.2 That seems an unreasonable result which is not consonant with fundamental contract law.
I accordingly dissent from so much of the majority opinion as disallows all recovery for any striking employee during any of the time he or she was on strike.

. I note that the majority does not hold that the strike was illegal. If it were illegal, that would put the issue in a different context.


. If, in the latter situation, the majority, limited B’s recovery to $6,000 (on the theory that he could have mitigated his otherwise $9,000 damages by accepting C’s offer), then the majority could not consistently deny B all recovery in the former situation (where he accepts C's offer).